Citation Nr: 0524381	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for right hearing loss 
disability

2.  Entitlement to service connection for left hearing loss 
disability.



REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1979 to August 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied entitlement to 
service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  Right ear hearing loss defect was identified at time of 
entrance.

2.  Left ear hearing loss defects was identified at time of 
entrance.

3.  The pre-service hearing loss defects did not increase in 
severity during active service.


CONCLUSIONS OF LAW

1.  Hearing loss defect was identified at entrance and the 
presumption of soundness at entry does not attach.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (2004).

2.  Pre-service hearing loss defects were not aggravated 
during service.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 
38 C.F.R. § 3.303, 3.306, 3.385 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in February 2001.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to service connection for his hearing loss.  He 
was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  A Statement of the Case (SOC) issued in January 2003 
informed him of the applicable law and regulations, the 
evidence reviewed in connection with his claim by VA, and the 
reasons and bases for VA's decision.  The February 2001 
notification letter was issued prior to the initial adverse 
determination of November 2001.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  VA has 
obtained the veteran's service medical records.  The veteran 
has not identified any medical treatment of his bilateral 
hearing loss.  Thus, all pertinent medical records have been 
obtained and incorporated into the claims file.  The veteran 
was offered the opportunity to appear at a hearing before VA, 
but declined this offer in the substantive appeal (VA Form 9) 
received in March 2003.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was scheduled for a VA compensation examination in April 
2001, but failed to appear for this examination.  In his 
Notice of Disagreement received in October 2002 he revealed 
that he was incarcerated and he had not been released for 
this examination.  He did not indicate when he would be 
available for examination.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995) 
(Incarcerated veterans are entitled to the same care and 
consideration given other veterans.)  Regardless, the Board 
finds that a compensation examination is not warranted in the 
current case.  As discussed in the analysis below, the 
evidence of record is sufficient to render an equitable 
determination without the need for additional examination.  
That is, the contemporaneous audiometric findings are 
adequate in and of themselves in determining eligibility for 
service connection under the provisions of 38 C.F.R. § 3.385.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Based on 
the above analysis, the Board concludes that all pertinent 
evidence reasonably obtainable regarding the issues decided 
below has been obtained and incorporated into the claims 
file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letter and SOC 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

The veteran has appealed the denial of service connection for 
hearing loss disability.  Service connection may be granted 
for disability due to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).
 
Generally, veterans are presumed to have entered service in 
sound condition as to their health.  See 38 U.S.C. § 1111; 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C. § 1111.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  The 
regulation provides expressly that the term denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In regard to hearing loss, the provisions of 38 C.F.R. 
§ 3.385 (2004) define the term for purposes of hearing loss 
disability.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, 
the Court has also established that auditory acuity may be 
normal, may result in disability, or may be abnormal (a 
loss), but short of reaching disability.  In Hensley v. 
Brown, the 
Court observed that the threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).

At entrance examination, in May 1979, pure tone thresholds, 
in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
30
20
20
25
20
LEFT
25
25
30
35
35

This evidence clearly establishes the presence of hearing 
loss.  On the right, the auditory acuity was not normal and 
on the left, based upon the findings at 2000, 3000 and 4000 
Hertz, there was hearing loss disability.  Because hearing 
loss disability was identified (noted) on the left and a 
hearing loss defect was identified (noted) on the right at 
time of entrance, the presumption of sound condition does not 
attach.

However, service connection may be granted if there was 
aggravation.  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, 
has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).

The presumption of aggravation applies where there was a 
worsening of the disability regardless of whether the degree 
of worsening was enough to warrant compensation.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991).  A proper application 
of the relevant regulation, with its corresponding 
presumptions, places an onerous burden on the Government to 
rebut the presumption of service connection.  Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  The presumption of 
aggravation is applicable only if the pre-service disability 
underwent an increase in severity during service.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).  The determination of 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).   

In this case, there is clear evidence that the hearing loss 
did not increase in severity during service and that there 
was no aggravation during service.  

On the audiological evaluation in February 1980, pure tone 
thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
5
5
20
20
25
LEFT
5
5
25
35
15

On the audiological evaluation in September 1980, pure tone 
thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
0
5
15
15
10
LEFT
5
5
25
25
35

High frequency hearing loss was noted.

On the audiological evaluation in August 1981, pure tone 
thresholds, in decibels, were as follows:

 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
10
10
20
20
25
LEFT
10
10
20
30
30

The examination results at separation establish that the left 
ear no longer demonstrated threshold loss consistent with 
disability.  In fact, there was improvement at 500, 1000, 
2000, 3000 and 4000 Hertz.  On the right, there was 
improvement at 500, 1000 and 3000 Hertz.  The results were 
the same at entrance and separation at 2000 Hertz.  The 
change at 4000 Hertz is insignificant because the 5-decibel 
change did not reflect the presence of disability at that 
level or when considered in combination with the other 
frequencies.  Hensley, supra.  

In sum, hearing loss defects were identified at entrance.  
However, there was no increase in severity, there was no 
aggravation and the presumption of aggravation did not 
attach.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss disability is 
denied.

Service connection for left ear hearing loss disability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


